DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species Ia, directed toward the spacing embodiment seen in FIGS. 1-3, having the optical element as seen in FIG. 13A;
Species Ib, directed toward the spacing embodiment seen in FIGS. 1-3, having the optical element as seen in FIG. 13B;
Species Ic, directed toward the spacing embodiment seen in FIGS. 1-3, having the optical element as seen in FIG. 13C;
Species IIa, directed toward the spacing embodiment seen in FIGS. 4-6, having the optical element as seen in FIG. 13A;
Species IIb, directed toward the spacing embodiment seen in FIGS. 4-6, having the optical element as seen in FIG. 13B;
	Species IIc, directed toward the spacing embodiment seen in FIGS. 4-6, having the optical element as seen in FIG. 13C;
Species IIIa, directed toward the spacing embodiment seen in FIGS. 9-10, having the optical element as seen in FIG. 13A;
Species IIIb, directed toward the spacing embodiment seen in FIGS. 9-10, having the optical element as seen in FIG. 13B;
Species IIIc, directed toward the spacing embodiment seen in FIGS. 9-10, having the optical element as seen in FIG. 13C;
Species IVa, directed toward the spacing embodiment seen in FIG. 11, having the optical element as seen in FIG. 13A;

Species IVc, directed toward the spacing embodiment seen in FIG. 11, having the optical element as seen in FIG. 13C;
Species Va, directed toward the spacing embodiment seen in FIG. 14, having the optical element as seen in FIG. 13A;
Species Vb, directed toward the spacing embodiment seen in FIG. 14, having the optical element as seen in FIG. 13B;
Species Vc, directed toward the spacing embodiment seen in FIG. 14, having the optical element as seen in FIG. 13C;
Species VIa, directed toward the spacing embodiment seen in FIG. 15, having the optical element as seen in FIG. 13A;
Species VIb, directed toward the spacing embodiment seen in FIG. 15, having the optical element as seen in FIG. 13B;
Species VIc, directed toward the spacing embodiment seen in FIG. 15, having the optical element as seen in FIG. 13C;
Species VIIa, directed toward the spacing embodiment seen in FIG. 16, having the optical element as seen in FIG. 13A;
Species VIIb, directed toward the spacing embodiment seen in FIG. 16, having the optical element as seen in FIG. 13B;
Species VIIc, directed toward the spacing embodiment seen in FIG. 16, having the optical element as seen in FIG. 13C.
The species are independent or distinct because the claims reflect the mutually exclusive characteristics for each identified species. In particular each species above is directed toward an individual spacing arrangement – each of which is mutually exclusive from the other spacing arrangements – and an individual optical element – each of which is mutually exclusive 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species have acquired a separate status in the art due to their recognized divergent subject matter necessitating different fields of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Christopher Linder on October 21, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819